Case 1:19-cv-01745-SEB-TAB Document 196 Filed 04/20/20 Page 1 of 13 PageID #: 5165




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 BIOCONVERGENCE LLC                                )
    d/b/a SINGOTA SOLUTIONS,                       )
                                                   )
 Plaintiff,                                        )
                                                   )
 v.                                                ) No. 1:19-cv-01745-SEB-TAB
                                                   )
 JASPREET ATTARIWALA,                              )
                                                   )
 Defendant.                                        )


                                           ORDER

          Now before the Court is Plaintiff/Counter-Defendant’s Motion for Order

  Declaring that Automatic Stay Does Not Apply to Motion for Summary Judgment on

  Counter-Claimant’s Counterclaim or to Motion for Rule 11 Sanctions (“Motion for

  Declaration”), [Dkt. 131], as well as Defendant/Counter-Claimant’s Motion to Stay, [Dkt.

  149]. For the reasons set forth herein, Plaintiff/Counter-Defendant’s Motion for

  Declaration is granted. Defendant/Counter-Plaintiff’s Motion to Stay is denied as moot.

                                         Background

          The record is replete with accounts of the underlying facts of this dispute. We will

  not retell them again here. Until now, the parties’ dispute has focused primarily on

  Defendant/Counter-Plaintiff Jaspreet Attariwala’s allegedly unlawful retention of her

  former employer’s trade secrets. We shall recount here the procedural background

  relevant to determining whether the automatic stay imposed on this litigation pursuant to

  Ms. Attariwala’s bankruptcy proceedings applies to either her Counterclaim against

                                               1
Case 1:19-cv-01745-SEB-TAB Document 196 Filed 04/20/20 Page 2 of 13 PageID #: 5166




  Plaintiff/Counter-Defendant, BioConvergence, LLC d/b/a Singota Solutions (“Singota”)

  or to Singota’s Motion for Sanctions against Ms. Attariwala’s former counsel.1

         On February 27, 2019, Singota filed suit against Ms. Attariwala, who was its

  former employee, in the Monroe Circuit Court I (Indiana), charging Ms. Attariwala with

  various wrongs including breach of contract, violation of the Indiana Uniform Trade

  Secrets Act, and computer trespass. On March 14, 2019, Ms. Attariwala filed her Answer

  to Singota’s Complaint as well as her Counterclaim against Singota, asserting that

  Singota violated the Indiana Wage Payment Statute, Ind. Code § 22-2-5-1 et. seq.,

  committed a breach of contract, and tortuously interfered with a contractual relationship.

  Ms. Attariwala removed this case to our court on April 30, 2019. 2

         On December 10, 2019, Singota sent a letter to Ms. Attariwala and her counsel

  asserting that Ms. Attariwala’s Counterclaim was frivolous and demanding that it be

  dismissed with prejudice. Singota further stated that a failure to do so would prompt

  Singota to move for sanctions pursuant to Federal Rule of Civil Procedure 11. On

  December 17, 2019, Ms. Attariwala filed a Voluntary Chapter 13 Bankruptcy Petition in

  the United States Bankruptcy Court for the District of Columbia (the “Bankruptcy

  Court”). In re Jaspreet Attariwala, No. 19-00828–SMT (D.D.C.).




  1
    On February 11, 2020, we granted Ms. Attariwala’s counsel’s request to withdraw his
  appearance, though her counsel remains in this action for the limited purposes of litigating
  Singota’s Motion for Sanctions. [Dkt. 147]. Ms. Attariwala is represented by separate counsel in
  her bankruptcy proceedings.
  2
    Our subject matter jurisdiction has been established as explicated at Dkt. 121, 12-13.
                                                 2
Case 1:19-cv-01745-SEB-TAB Document 196 Filed 04/20/20 Page 3 of 13 PageID #: 5167




           Pursuant to 11 U.S.C. § 362(a), the filing of Ms. Attariwala’s bankruptcy petition

  resulted in an automatic stay of the proceedings against Ms. Attariwala then pending in

  our Court. On December 31, 2019, in response to Singota’s letter, Ms. Attariwala’s

  counsel invoked the bankruptcy stay as a bar to Singota’s motion for sanctions.

  Apparently confident that its threatened actions were not violative of the automatic stay,

  Singota pressed on by filing a Motion for Sanctions on January 29, 2020, 3 requesting an

  order requiring Ms. Attariwala’s former counsel to reimburse Singota for the costs it had

  incurred in defending against Ms. Attariwala’s allegedly frivolous Counterclaim. That

  same day, Singota moved for summary judgment on Ms. Attariwala’s Counterclaim.

           In its contemporaneously filed Motion for Declaration, Singota requests that we

  declare that the bankruptcy stay does not apply so as to interrupt the litigation relating to

  Ms. Attariwala’s Counterclaim, specifically with respect to its Motion for Summary

  Judgment and Motion for Sanctions. Ms. Attariwala has moved to stay a ruling on those

  motions to allow the Bankruptcy Court to determine the applicability of the stay.

                                              Discussion

      I.      Our Court has the Authority to Determine the Applicability of the
              Bankruptcy Stay

           On February 11, 2019, as set out in her Motion to Stay, Ms. Attariwala also filed a

  Motion to Confirm Scope of Automatic Stay in the Bankruptcy Court, requesting a



  3
   “If it was later determined that the proceeding was not excepted from the automatic stay, the
  entire . . . proceeding would be void ab initio as an act taken in violation of the stay.” N.L.R.B. v.
  Edward Cooper Painting, Inc., 804 F.2d 934, 940 (6th Cir. 1986). See also Middle Tennessee
  News Co. v. Charnel of Cincinnati, Inc., 250 F.3d 1077, 1082, 2001 WL 477434 (7th Cir. 2001).
                                                    3
Case 1:19-cv-01745-SEB-TAB Document 196 Filed 04/20/20 Page 4 of 13 PageID #: 5168




  declaration from the Bankruptcy Court that it has exclusive authority to determine the

  applicability of the stay. [In re Jaspreet Attariwala, No. 19-00828–SMT (D.D.C.), Dkt.

  49]. The Bankruptcy Court denied her request, explaining, “Although the bankruptcy

  court has exclusive jurisdiction to grant relief from the automatic stay, it is well

  established that the bankruptcy court does not have exclusive jurisdiction to determine

  whether the automatic stay applies.” [Id. at Dkt. 58].

         We fully endorse the Bankruptcy Court’s conclusion; federal courts around the

  country as well as within our circuit consistently have held that a court in which non-

  bankruptcy litigation is pending has jurisdiction to determine whether the litigation, or

  any component thereof, is stayed pursuant to section 362(a). See generally Municipality

  of San Juan v. Puerto Rico, 919 F.3d 565, 575 (1st Cir. 2019); Chao v. Hospital Staffing

  Servs., Inc., 270 F.3d 374, 384 (6th Cir. 2001); Matter of Mahurkar Double Lumen

  Hemodialysis Catheter Patent Litig., 140 B.R. 969, 973 (N.D. Ill. 1992); In re Mid-City

  Parking, Inc., 332 B.R. 798, 803 (Bankr. N.D. Ill. 2005). Courts have uniformly

  observed that there appears to be “no contrary authority” to the rule that the non-

  bankruptcy court “possesses the authority to construe § 362 and decide what effect that

  statute has on the . . . litigation.”4 Matter of Mahurkar 140 B.R. at 973. This holding


  4
    The cases cited by Ms. Attariwala, which stand for the principle that the bankruptcy court has
  exclusive jurisdiction to lift or modify the automatic bankruptcy stay, are plainly inapposite here.
  See Acands, Inc. v. Travelers Cas. & Sur. Co., 435 F.3d 252, 261 (3d Cir. 2006); Farley v
  Henson, 2 F.3d 273, 275 (8th Cir 1993); Maritime Elec. Co. v United Jersey Bank, 959 F.2d
  1194, 1204 (3rd Cir 1992); Matter of Barbier v Shearson Lehman Hutton Inc., 943 F.2d 249, 250
  (2nd Cir 1991); Cathey v Johns-Manville Sales Corp., 711 F.2d 60, 63 (6th Cir. 1983); In re
  Dominquez, 312 B.R. 499, 505 (Bankr. S.D.N.Y 2004); In re Siskin, 258 B.R. 554, 561-562
  (Bankr. E.D.N.Y. 2001). Singota is not seeking relief from the automatic stay; rather, it is
  seeking a determination as to whether the stay applies.
                                                   4
Case 1:19-cv-01745-SEB-TAB Document 196 Filed 04/20/20 Page 5 of 13 PageID #: 5169




  reflects the broader principle of law that courts have the inherent authority to determine

  their own jurisdiction. See id.; In re Mid-City Parking, 332 B.R. at 803. 5

         That said, the bankruptcy court does possess the final word: If the non-bankruptcy

  court issues a finding as to the application of the stay that the bankruptcy court deems

  erroneous, the bankruptcy court’s resolution of this issue is determinative. Chao, 270

  F.3d at 384; In re Carpenter, No. 10-00572, 2010 WL 2640604, at *3 (Bankr. D.D.C.

  June 29, 2010); In re Benalcazar, 283 B.R. 514, 527 (Bankr. N.D. Ill. 2002). We shall

  leave to another day whether the Bankruptcy Court ultimately endorses our ruling. We

  shall proceed, consistent with our well-established authority, to determine whether and to

  what extent section 362(a) imposes a stay on litigating Ms. Attariwala’s Counterclaim

  against Singota. 6

         We pause to address the issue of which jurisdiction’s law applies to resolving the

  question before us—that of the Seventh Circuit or the District of Columbia Circuit Court

  of Appeals, the forum in which the bankruptcy case is pending. Having found no

  definitive guidance on this question, we rely on logic in holding that the law of the




  5
    In light of the Bankruptcy Court’s denial of Ms. Attariwala’s request to declare that it has
  exclusive jurisdiction to determine the application of the stay, her Motion to Stay in our Court—
  which requests a stay of a ruling on either of Singota’s pending motions to allow the Bankruptcy
  Court to determine the applicability of the stay—is denied as moot.
  6
    A more orderly process here would have been for Singota to seek guidance from the
  Bankruptcy Court as to how to proceed. “Centralizing construction of the automatic stay in the
  Bankruptcy Court would result in uniformity on issues of law,” “and would assist that court's
  effort to assure equality of treatment among creditors.” N.L.R.B.,804 F.2d at 940–41. (internal
  quotations omitted). However, “§ 362 does not impose such a requirement[.]” Id.
                                                  5
Case 1:19-cv-01745-SEB-TAB Document 196 Filed 04/20/20 Page 6 of 13 PageID #: 5170




  District of Columbia Circuit applies since that is the jurisdiction where a review of our

  ruling would occur. 7

      II.      The Bankruptcy Stay Does Not Apply to Singota’s Motion for Summary
               Judgment

            As previously noted, the filing of Ms. Attariwala’s bankruptcy petition triggered

  section 362(a) protections, automatically staying Singota’s lawsuit against Ms. Attariwala

  pending in our Court. In resolving the issue of whether Singota may continue with its

  motion for summary judgment against Ms. Attariwala on her Counterclaim, we must

  determine whether section 362(a)(1) or (a)(3) effects a stay of Ms. Attariwala’s

  Counterclaim. Section 362(a)(1) imposes a stay of any “action or proceeding against the

  debtor”; section 362(a)(3), in contrast, imposes a stay of “any action to obtain possession

  of property of the estate . . . or to exercise control over property of the estate[.]” We

  examine each of the provisions in turn below.

            Section 362(a)(1) requires that we “disaggregate all of the complaints,

  counterclaims, cross-claims, third-party claims, and motions for Rule 11 sanctions that

  are part of the lawsuit.” In re Mid-City Parking, Inc., 332 B.R. at 807 (collecting cases).

  Then, as to each component, we must determine whether, “at its inception, the claim was

  ‘against the debtor.’” Id.




  7
    With respect to whether the stay applies to the Motion for Sanctions, Singota invokes Seventh
  Circuit precedent presumably because it definitively resolves the issue in Singota’s favor,
  whereas the D.C. Circuit lacks any clear precedent. However, Singota fails to develop its theory
  of why Seventh Circuit law governs. Notwithstanding this lack of clarity on the issue, ultimately
  it matters not in resolving the substantive question before us, as will be more fully discussed
  infra.
                                                  6
Case 1:19-cv-01745-SEB-TAB Document 196 Filed 04/20/20 Page 7 of 13 PageID #: 5171




         According to well-established, generally applicable principles of bankruptcy law,

  “to the extent that the claim was not ‘against’ the debtor at its inception because the

  debtor occupied a plaintiff’s position, its further prosecution is not stayed pursuant to §

  362(a)(1).” Id. at 807-08. See generally Checkers Drive-In Restaurants, Inc. v. Comm'r of

  Patents & Trademarks, 51 F.3d 1078, 1082 (D.C. Cir. 1995) (“Thus, we have held that,

  although the automatic stay blocks many legal actions against the debtor, it does not

  similarly bar claims brought by the debtor against other parties.) Carley Capital Grp. v.

  Fireman's Fund Ins. Co., 889 F.2d 1126, 1127 (D.C. Cir. 1989) (“We readily agree that

  this unambiguous provision ‘by its terms only stays proceedings against the debtor,’ and

  ‘does not address actions brought by the debtor[.]”) (emphasis in original); Washington

  Mut., Inc. v. F.D.I.C., 659 F. Supp. 2d 152, 155 (D.D.C. 2009). Such claims, including

  Ms. Attariwala’s Counterclaim in which she stands in the position of a plaintiff, are

  plainly not stayed. See id.

         Where claims by the debtor are not stayed by virtue of section 362(a)(1),

  defendants also are not stayed from defending themselves, pursuant to section 362(a)(3),

  which operates as a stay of any actions to obtain possession of or control over property of

  the bankruptcy estate. Washington Mut., 659 F. Supp. 2d at 155-56. As the D.C. Circuit

  explained, “[S]omeone defending a suit brought by the debtor does not risk violation of §

  362(a)(3) by filing a motion to dismiss the suit, though his resistance may burden rights

  asserted by the bankrupt.” United States v. Inslaw, Inc., 932 F.2d 1467, 1473 (D.C. Cir.

  1991) (emphasis in original) (citing Martin–Trigona v. Champion Fed. Sav. & Loan

  Ass'n, 892 F.2d 575, 577 (7th Cir. 1989) (holding that defendant in debtor’s state court

                                                7
Case 1:19-cv-01745-SEB-TAB Document 196 Filed 04/20/20 Page 8 of 13 PageID #: 5172




  litigation need not have sought leave from the bankruptcy court to litigate his defenses

  and move for summary judgment)). Consistent with the language of the statute and its

  controlling interpretations, we conclude that section (a)(3) does not impose a stay on

  Singota’s effort to defend itself against Ms. Attariwala’s Counterclaim in the form of a

  motion for summary judgment on the claims she asserted against it. 8

         Ms. Attariwala has not provided, nor has the Court been able to locate, any legal

  authority that contradicts or otherwise undermines Singota’s argument that neither

  section 362(a)(1) nor (a)(3) serves to stay the litigation of Ms. Attariwala’s

  Counterclaim. 9 To the contrary, Singota’s position is bolstered by a substantial body of

  case law. Accordingly, we conclude with no difficulty that Singota is entitled to pursue

  its effort to secure a summary judgment on Ms. Attariwala’s Counterclaim.

      III.   Singota’s Motion for Rule 11 Sanctions is Statutorily Exempt from the
             Bankruptcy Stay to the Extent it Applies




  8
    Though Ms. Attariwala’s authority to prosecute the Counterclaim is not directly at issue here,
  we note that Chapter 13 debtors retain possession of the bankruptcy estate’s property and thus
  maintain concurrent standing with the bankruptcy trustee to prosecute their claims on behalf of
  the estate. Evans v. First Mount Vernon, ILA, 786 F. Supp. 2d 347, 353 (D.D.C. 2011). This
  contrasts with Chapter 7 bankruptcy proceedings, in which the bankruptcy trustee maintains
  exclusive authority to exercise control of the estate property. Consequently, a Chapter 7 debtor,
  unlike a Chapter 13 debtor, who independently prosecutes his claims exercises unlawful control
  of the estate’s property, thereby violating section 362(a)(3). Id. See also In re Dawson, 411 B.R.
  1, 25 (Bankr. D.D.C. 2008); In re Bailey, 306 B.R. 391, n. 1 (Bankr. D.D.C. 2004)
   (“Chapter 13 debtors may invoke 11 U.S.C. § 1306(b) to pursue and control claims that are
  property of the estate.”).


  9
    Aside from filing her Motion to Stay, Ms. Attariwala has not responded to Singota’s Motion for
  Declaration and, more specifically, she has not responded to its arguments that neither its Motion
  for Summary Judgment nor its Motion for Sanctions is within the reach of section 362(a).
                                                  8
Case 1:19-cv-01745-SEB-TAB Document 196 Filed 04/20/20 Page 9 of 13 PageID #: 5173




         We next address whether a motion seeking to impose Rule 11 sanctions against

  Ms. Attariwala’s former counsel for pursuing an allegedly frivolous Counterclaim is

  stayed under the bankruptcy rules and, if so, whether an exemption to the stay exists

  pursuant to 11 U.S.C. § 362(b)(4), which applies to proceedings to enforce the police or

  regulatory power of a governmental unit. To be clear, Singota is not seeking sanctions

  against Ms. Attariwala; rather, only against her counsel. [Dkt. 153, at 5]. It thus appears

  evident that Singota’s Motion for Sanctions has not triggered the automatic stay in

  Section 362(a)(1) nor in Section 362(a)(3) as the motion is not framed “against” Ms.

  Attariwala nor is it an attempt to control or possess any property of her bankruptcy estate.

         To the extent the Motion for Sanctions might be construed as targeting Ms.

  Attariwala or otherwise infringing upon the interests of the bankruptcy estate, we are

  persuaded that a motion for Rule 11 sanctions falls within a statutory exemption to the

  automatic bankruptcy stay. This appears to be an issue of first impression within the

  D.C. Circuit. Other circuits, however, have consistently supported Singota’s position that

  it may seek Rule 11 sanctions without violating the automatic stay, assuming it applies.

         The leading federal appellate court decision on this issue come from our own

  circuit. In Alpern v. Lieb, 11 F.3d 689, 690 (7th Cir. 1993), the Seventh Circuit reasoned:

         [W]e agree with the defendants that a proceeding to impose sanctions under Rule
         11 is exempt from the automatic stay, pursuant to 11 U.S.C. § 362(b)(4) . . . Rule
         11 is not a simple fee-shifting provision, designed to reduce the net cost of
         litigation to the prevailing party. Compare 42 U.S.C. § 1988. It directs the
         imposition of sanctions for unprofessional conduct in litigation, and while the
         form of sanction is often and was here an order to pay attorney's fees to the
         opponent in the litigation, it is still a sanction . . . The Rule 11 sanction is meted
         out by a governmental unit, the court, though typically sought by a private
         individual . . . a nongovernmental litigant, the opponent of the litigant to be

                                                9
Case 1:19-cv-01745-SEB-TAB Document 196 Filed 04/20/20 Page 10 of 13 PageID #: 5174




          sanctioned. There is no anomaly, given the long history of private enforcement
          of penal and regulatory law. The private enforcer . . . can be viewed as an agent of
          the “governmental unit,” the federal judiciary, that promulgated Rule 11 in order
          to punish unprofessional behavior. The fact that the sanction is entirely pecuniary
          does not take it out of section 362(b)(4).

          Id. Though our research has revealed no other Circuit to have addressed the

   precise question before us, all other circuits to have analyzed whether non-Rule 11

   monetary sanctions imposed to deter litigation misconduct are exempt from the

   bankruptcy stay by section 362(b)(4) have answered in the affirmative, and have relied at

   least in part on the reasoning in Alpern. See In re Leonard, 644 Fed. Appx. 612, 616 (6th

   Cir. 2016) (unpublished) (“The [Rule 16(f)] monetary sanction may have been pecuniary

   but neither sanction was levied to protect the court's interest in Leonard's property or to

   benefit RDLG. Rather, the court had a public-policy goal in mind—‘protect[ing] the

   integrity of the federal court system.’”); United States v. Coulton, 594 Fed. Appx. 563,

   566 (11th Cir. 2014) (unpublished) (“Thus, Section 362(b)(4) applies in this action

   because the judiciary, acting through [defendant] as a surrogate, in effect ‘brought’ the

   contempt proceeding.”); Cooper v. Dallas Police Ass'n, 584 Fed. Appx. 208, 209 (5th

   Cir. 2014) (unpublished) (affirming district court’s holding that the governmental unit

   exception to the automatic stay applied to defendant’s motion for sanctions pursuant to

   Federal Rule of Civil Procedure 37); In re Berg, 230 F.3d 1165, 1167 (9th Cir. 2000)

   (“[Section] 362(b)(4)’s government regulatory exemption exempts from the automatic

   stay an award of attorneys’ fees imposed under [Federal Rule of Appellate Procedure] 38

   as a sanction for unprofessional conduct in litigation . . . This is true regardless of



                                                 10
Case 1:19-cv-01745-SEB-TAB Document 196 Filed 04/20/20 Page 11 of 13 PageID #: 5175




   whether the sanctions are initially pursued by a private party or whether the sanctions

   award is ultimately payable to a private party.”)

          We find this unanimity among the circuits in exempting from the bankruptcy stay

   those proceedings pursued with the objective of securing sanctions to deter litigation

   abuses, such as Rule 11 motions, to be compelling. Neither Ms. Attariwala (nor her

   former counsel) has provided, nor has the Court located, any persuasive authorities to the

   contrary. 10 Accordingly, we conclude that Singota is not stayed from pursuing Rule 11

   sanctions against Ms. Attariwala’s former counsel.



   10
      Though Ms. Attariwala did not file a response to Singota’s Motion for Declaration, Singota
   did produce to the Court her former counsel’s December 31, 2019 letter in which he asserts that
   the bankruptcy stay prohibits Singota from moving for sanctions. Ms. Attariwala’s former
   counsel cites two cases—In re Harris, 592 B.R. 750, 756-57 (Bankr. N.D. Georgia 2018) and In
   re Benalcazar, 283 B.R. 514, 532 (Bankr. N.D. Ill. 2002)—as support for his argument that
   Alpern was “poorly reasoned and wrongly decided.” Aside from the fact that counsel (who has a
   clear stake in whether sanctions can be sought against him and who has remained engaged in this
   matter for the sole purpose of litigating the sanctions motion) did not file a response, we are not
   convinced by their reasoning, respectively. While we concede that Harris and Benalcazar are
   critical of Alpern, both of those courts recognize that their facts, which do not involve a request
   for sanctions related to a party or counsel’s abuse of the judicial process, are readily
   distinguishable from those in Alpern. Moreover, we are not inclined to credit the holding in
   Harris, a bankruptcy court decision from Georgia, particularly in light of the Eleventh Circuit’s
   reliance upon Alpern in its own (albeit unpublished, and thus non-binding on the Georgia
   bankruptcy court) holding that section 362(b)(4) exempted from the bankruptcy stay the district
   court’s monetary sanctions against an attorney for his professional misconduct. In addition, the
   dicta of a single bankruptcy court within our circuit cannot be viewed to override Alpern,
   particularly when both the Seventh Circuit and its district courts have continued to cite and apply
   the holding of Alpern. See generally Lightspeed Media Corp. v. Smith, 761 F.3d 699, 711 (7th
   Cir. 2014); Infante v. Portfolio Recovery Associates, LLC, No. 15 C 10596, at n.1. (N.D. Ill. Jan.
   25, 2017), report and recommendation adopted, 2017 WL 2445133, at *5 (N.D. Ill. June 6,
   2017); Solis v. Caro, 2012 WL 1230824, at *5 (N.D. Ill. Apr. 12, 2012); In re Emerald Casino,
   Inc., 42 Bankr. Ct. Dec. 104 (N.D. Ill. Dec. 24, 2003).

                                                   11
Case 1:19-cv-01745-SEB-TAB Document 196 Filed 04/20/20 Page 12 of 13 PageID #: 5176




                                      CONCLUSION

          Plaintiff/Counter-Defendant’s Motion for Declaration [Dkt. 131] is granted.

   Defendant/Counter-Plaintiff’s Motion to Stay [Dkt. 149] is denied as moot.

          IT IS SO ORDERED.


         Date:         4/20/2020               _______________________________
                                                   SARAH EVANS BARKER, JUDGE
                                                   United States District Court
                                                   Southern District of Indiana

   Distribution:

   JASPREET ATTARIWALA
   1390 Kenyon St. N.W. Apt 323
   Washington, DC 20010

   Justin A Allen
   OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
   justin.allen@ogletree.com

   Cynthia A. Bedrick
   MCNEELY LAW LLP (Shelbyville)
   CBedrick@McNeelyLaw.com

   Jody M. Butts
   MCNEELY LAW LLP
   JButts@McNeelyLaw.com

   Jason Donald Clark
   MCNEELY STEPHENSON (Shelbyville)
   JClark@McNeelyLaw.com

   Susan H. Jackson
   OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
   susan.jackson@ogletree.com

   Paul L. Jefferson
   MCNEELY STEPHENSON
   PJefferson@McNeelyLaw.com

                                              12
Case 1:19-cv-01745-SEB-TAB Document 196 Filed 04/20/20 Page 13 of 13 PageID #: 5177




   Erik Christopher Johnson
   MCNEELY LAW LLP (Indianapolis)
   EJohnson@McNeelyLaw.com

   Christopher C. Murray
   OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
   christopher.murray@ogletreedeakins.com




                                        13
